210 F.2d 954
Sidney S. LEVINE, as Executor under the Last Will andTestament of Anna M. Kane, deceased, Libellant-Appellant,v.UNITED STATES of America and the War Department of TheUnited States Government and the War ShippingAdministration of such Government,Respondents-Appellees.
No. 148, Docket 22917.
United States Court of Appeals, Second Circuit.
Argued March 9, 1954.Decided March 24, 1954.

Appeal from the United States District Court for the Southern District of New York; Edward J. Dimock, Judge.
Samuel Sweetbaum, New York City (Bernard Lefkowitz, New York City, on the brief), for libelant-appellant.
Benjamin H. Berman, Atty., Dept. of Justice, Washington, D.C.  (Warren E. Burger, Asst. Atty. Gen., Leavenworth Colby, Sp. Asst. to Atty. Gen., and J. Edward Lumbard, U.S. Atty., New York City, on the brief), for respondents-appellees.
Before CLARK, MEDINA, and HARLAN, Circuit Judges.
PER CURIAM.


1
Order of dismissal on the merits affirmed on the opinion of Judge Dimock D.C.S.D.N.Y., 115 F.Supp. 58; Gregory v. United States, 2 Cir., 187 F.2d 101; and the statute then applicable, 46 U.S.C.A. 1128d, 1128e.